Bell, Justice.
A petition was filed in this court, praying that a writ of mandamus be issued by this court to compel the judge of the Pataula Circuit to grant a writ of error coram nobis returnable before that court, and requiring the solicitor-general to show cause why pleas of guilty entered by the petitioners, and sentences of the court based thereon, should not be set aside for reasdns stated. This court issued a mandamus nisi directed to the judge of the superior court, as prayed, but on September 18, 1936, after the judge had filed his response, a judgment was entered denying the mandamus absolute. No opinion was delivered. Within the proper time the petitioners filed a motion for a rehearing, contending that the judgment was premature and otherwise erroneous. Held:
1. According to the constitution of this State, the Supreme Court has no original jurisdiction, but is a court only for the trial and correction of errors of law from the superior courts and from certain city courts, in specified cases. Code, §§ 2-3005, 6-801.
2. It follows that this court has no jurisdiction to grant the writ of mandamus applied for in the present case. While the Supreme Court may aid a party by the writ of mandamus to bring to it his case from the lower court, as by issuing the writ to compel the judge to certify a bill of exceptions or to require the proper officers to perform their legal duties in reference to such proceeding, it is without any power or jurisdiction to require the judge of the lower court to issue a writ, returnable before him for the purpose of trial.
3. It appears in this ease that the judge of the superior court entered an order refusing to entertain the petition for the writ coram nobis, and *276that no exception to that judgment was taken. The remedy of the petitioners, if any, would have been a bill of exceptions to review the judgment, instead of an original petition in this court for a mandamus to compel the issuance of the writ as sought in the court below.
No. 11569.
September 18, 1936.
Rehearing denied November 10, 1936.
William W. Flournoy, for movant.
4. In connection with the rulings made above, see Code, §§ 6-812, 6-910, 6-918, 24-4512; Central Railroad Co. v. Miller, 91 Ga. 83 (16 S. E. 256); Spann v. Clark, 47 Ga. 369; Conwell v. McWhorter, 93 Ga. 254 (19 S. E. 50); Echols v. Candler, 108 Ga. 785 (33 S. E. 811); Savannah &c. Ry. Co. v. Postal Tel. Co., 113 Ga. 916 (39 S. E. 399); Shreve v. Pendleton, 129 Ga. 374 (58 S. E. 880, 12 Ann. Cas. 563); Fountain v. Crum, 148 Ga. 272 (96 S. E. 337).

Rehearing denied.


All the Justices concur.